DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kollep (WO2014/086915) in view of Kollep et al. (WO2015/173128).
	There is disclosed in Kollep a beverage preparation device, comprising: a brewing unit 14 for receiving a beverage dose 20 and preparing a beverage; a pressure pump (pg. 17, ln. 26, 27) for supplying pressurized liquid to the brewing unit; a beverage dispensing member 17 connected to the brewing unit and comprising a beverage injector 22 arranged for dispensing the beverage through a bottom of a beverage receptacle 1, wherein the beverage dispensing member comprises a residual beverage draining valve 18, between the beverage injector and the brewing unit, which is arranged to be moved along with the injector between a beverage dispensing position and a beverage residual draining position.
	Kollep et al. discloses, in a beverage preparation device, a beverage dispensing injector 6a arranged for dispensing a beverage through a bottom of a receptacle 11, a safety valve 26 and magnetic valve activator 27 arranged to move the safety valve in response to the removal and placement of the receptacle, wherein the activator includes an elastic return (spring).
	It would have been obvious to one skilled in the art to provide the apparatus of Kollep with the valve activator arrangement disclosed in Kollep et al., in order to provide activation of the residual beverage draining valve in response to placement and removal of the receptacle. This arrangement ensuring flow of hot liquid only in the presence of the receptacle.
 Allowable Subject Matter
Claims 6-10 are allowed.
Response to Arguments
Applicant's arguments filed 06 July 2022 have been fully considered but they are not persuasive. 
Applicant states that the skilled artisan would not have combined the cited references. Applicant goes on state that the obviousness statement provided by the Examiner is merely conclusory, and that no reason is provided for the apparatus of Kollep ‘915 requiring the valve activator arrangement of Kollep ‘128.
In response to Applicant’s statements, a review of the rejection above, discloses that the reasoning provided was that an ensured flow of hot liquid only would be provided in the presence of the receptacle. An automatic activation is provided with the valve activator arrangement of Kollep ‘128, as opposed to a manual actuation process.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761